Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 3/15/19. Claims 1-20 are pending and under examination.

Drawings
	Applicant’s petition to accept color drawings has been received and is under review.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the claims recite several genera with no structure, no physical or chemical properties, and no structure/function correlation.
	Claim 1 requires detecting “one or more markers associated with the disease or diseased state”. While claiming certain specific co-localized markers (claims 5, 7, 9, 11-13), these markers do not share any structure in common which would convey to the artisan that Applicant was in possession of all possible markers in all combinations which are “associated with the disease”, where the disease is all possible conditions related to retinal ganglion cells.
	Claim 4, 6, 8, and 10 are directed to all markers which “indicate” ON-OFF or ON direction selective retinal ganglion cells, alpha retinal ganglion cells (RGCs,) or intrinsically photosensitive RGCs. However, the specification does not set forth any characteristics/properties which define this genus and is insufficient to convey to the artisan that Applicant was in possession of all such biomarkers which provide the claimed “indication”.
	Claims 1-13 are directed to diagnosing diseases associated with RGC by detecting certain biomarkers. Even where such claims are limited to specific markers, such as claim 7, there is no indication that BRN3 co-localizing with either SPP1 or CB2 indicates any particular disease. The specification indicates that the RGCs might somehow be useful for examining disease (p.2, 8). P.10 discloses certain diseases associated with RGCs and p.15 indicates that certain diseases affect RGC subtypes, but does not indicate which biomarkers allow diagnosis of these diseases. As such, there is nothing in the specification which would convey that Applicant was in possession of diagnosing any disease, much less the breadth of all RGC associated diseases using biomarkers nor does it convey possession of such a diagnostic method which utilizes the breadth of all body fluids in a subject as there is no evidence that these markers exist and/or are co-localized in e.g., urine.

In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus. The specification does not describe a species of biomarker which allows for the diagnosis of a disease. The specification indicates one combination of biomarkers (BRN3 with CART or CDH6) which indicates a subtype of RGC (ON-OFF), but one or two biomarkers is not informative of any other combination of markers which would indicate this subtype; the same applies to the other “indicates”-type claims (claims 6, 8, 10). 
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Therefore, claims 1-14 do not meet the written description requirement.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the 
The step of detecting biomarkers in a body fluid is not enabled for its full scope. For example, there is no evidence of record that these retinal biomarkers are found in all human body fluids, e.g., urine. Further, claims directed to co-localization or co-expression (claims 5, 7, 9, 13) require that the retinal cells themselves are found in these body fluids, as the presence of both biomarkers in, e.g., blood is not within the ordinary meaning of “co-localize”, which refers to expression in the same compartments in a cell (see e.g., instant figure 7); there is no evidence of record to indicate that retinal ganglion cells are found in tears, blood, urine, etc of those subjects with an RGC associated disease.
However, in addition, claim 1 is a method of diagnosing a disease where the only step is detecting one or more biomarkers associated with the disease in any body fluid. The amount of direction or guidance by the inventor is absent: there is no disclosure of any combination of biomarkers which is indicative of any disease nor evidence that these biomarkers colocalize in all body fluids and no working examples of such a diagnosis. At most, the specification suggests that RGCs can be used to investigate disease, yet neither the specification nor the prior art discloses the relationship between these RGC biomarkers and disease. Thus, it is left to others to experiment with the breadth of all possible combinations of biomarkers across the breadth of body fluids and determine for themselves if any correlate to a disease. This is undue experimentation.
Therefore, claims 1-13 are not enabled.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detection of RGCs using certain claimed biomarkers, does not reasonably provide enablement for the breadth of all biomarkers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claims 15-20 indicate the biomarkers which are capable of being used to detect RGCs in a cell culture. However, these biomarkers provide no guidance as to any other biomarkers which could be used 
Therefore, claim 14 is not enabled for the full scope of the claim.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain methods of detecting biomarkers, does not reasonably provide enablement for all such means.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are interpreted as “single means” claims. See MPEP § 2181 (V). In particular, this section of the MPEP notes that a single means claim cannot invoke §112, sixth paragraph and as the instant claims are not an explicit “means-plus-function” claim, the claims are not limited by the structure, material, or act disclosed in the specification. The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors.  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  Note the statement in Hyatt
“the language [of the final paragraph of §112] does not go so far as to permit a so-called single means claim, that is a claim which recites merely one means plus a statement of function and nothing else. Attempts to evade this by adding purely nominal elements to such a claim will undoubtedly be condemned."

In this case, claims 1-13 requires “detecting” the biomarkers as the only limitations of the claim. Such a single means claim fails to meet the enablement requirement in full. Claims 14-20 adds preparing a cell culture, but the “means” of detecting is still unspecified.
See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). In the instant case, the specification provides examples of certain specific methods that 
Therefore, claims 1-20 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Note that the claim does not recite any specific steps regarding the diagnostic conclusion, the recitation being only in the preamble. In one case, the instant claim is not a method of diagnosing but rather one of detecting; however, claim 14 is a method of detecting. Thus, Applicant’s use of the preamble is interpreted as being used to give life and meaning to a claim (MPEP §2111.02). It is this latter case—where the preamble acts as a claim limitation—where the method recites a judicial exception as described below and is not patent eligible.

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claims 1-13 are methods and fall within the statutory category of a process.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claim recites “a method of diagnosing a disease…in a patient” comprising detecting a biomarker; this is the observation of a natural phenomenon to make a conclusion about what that observation indicates.
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to 
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the only step is gathering the required data (detecting…one or more markers). This step is recited at a high level of generality, encompassing any and all means of detecting those biomarkers. The claim is clearly a drafting effort to monopolize the observation of these biomarkers and its relationship to disease with no practical application, the claim being in total the observation of the biomarker and informing others that this biomarker indicates disease.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, the Courts have recognized that determining the level of a biomarker in blood by any means is an insignificant extrasoluation activity and is well-understood, routine, and conventional (MPEP 

Dependent claims 4-9 and 11-13 are directed to the biomarker being observed (e.g., BRN3 co-expressed with CART or CDH6), which is part of the judicial exception itself: the relationship between these biomarkers and the disease state. Dependent claims 2-3 describe the where the judicial exception may be observed (e.g., in humans) and also serves only to further define the judicial exception itself. Claim 10 informs others as to what the marker “indicates”, which is not a practical application of the exception (see the decision in Mayo v Prometheus). 
	Therefore, claims 1-13 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Gamm (US 20110081719; form 892).
	Regarding claim 14, Gamm teaches preparing a cell culture of human pluripotent stem cells (paragraph 60). Note that both human ESC and iPSC are human pluripotent stem cells. Gamm further teaches differentiating these cells into retinal ganglion cells (RGC) characterized by ß-tubulin/BRN3/HuC-D+ biomarkers (paragraph 64) and quantifies (detects) these markers (paragraph 139).
	Therefore, claim 14 is anticipated.

1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shpak (form 892).
Shpak in the document’s abstract teaches measuring BDNF levels (marker) in aqueous humor, lacrimal fluid, and blood serum (body fluids) of patients with age-related cataracts (humans with a disease related to RGCs). BDNF was found to be decreased in these fluids in subjects with the disease (marker is associated with the disease). This meets all of the limitations of instant claims 1-3.
Therefore, claims 1-3 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamm (US 20110081719) in view of Capello (form 892), Martersteck (form 892), and Duan (form 892).
	Gamm is discussed above; briefly, Gamm teaches RGCs may be cultured from human pluripotent stem cells and that markers of RGCs may be detected in these cells. Further, Gamm teaches the importance of establishing the identity of such cells (paragraph 6). The specifically claimed biomarkers are not detected.
	Capello teaches that FSTL4 and CART are expressed in RGCs and may be detected as specific labels of such (table 1). 
	Martersteck teaches that, in retinal ganglion cells, the following markers may be detected: CART (labels ON-OFF RGCs), melanopsin (labels intrinsically photosensitive RGCs), and Brn3a (labels most RGCs); p.4. Martersteck also teaches RGCs express Fstl4 (table 1 line 30) and DCX (table 1 Line 21).
	Duan teaches detection in RGCs of melanopsin, CART (p.1245 C1), and Spp1 (p. 1246 C2). 
	 
	Regarding claims 15-20, production of RGCs is taught by Gamm. Based on the teachings of Gamm, one also would have found it obvious to detect RGC biomarkers to identify such cells. Capello, Martersteck, and Duan teach that BRN3, CART, FSTL4, SPP1, Melanopsin, and DCX are all expressed and detectable in RGCs and so one of ordinary skill in the art would have found it obvious that these markers could be detected and that such detection is indicative of RGCs in a cell culture. Regarding the co-localization limitation of claims 16, 17, and 20, the claimed method does not provide any steps which forces such co-localization, i.e., the co-localizing of these markers is a natural occurrence in the RGCs. As such, the method whereby these markers are detected (obvious as above) would also detect where such expression is co-localized; see e.g., the methods of Martersteck and Duan which visualizes expression/localization of the RGC markers.
	Therefore, claims 14-20 would have been obvious.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170211039 (form 892) is pertinent to the instant invention; however, the document shares an inventor and was published (7/27/17) within one year of the instant effective filing date 3/16/18) and so does not qualify as prior art under §102(b)(1)(A) and §102(b)(2)(A) exceptions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649